DETAILED ACTION
Response to Amendment
The present application is being examined under the pre-AIA  first to invent provisions. 
This action is responsive to the RCE filed 05/11/2022.
Claims 1, 3-5, 7, 10, and 13-15 have been amended, claims 2, 6, 8, 11, and 12 have been canceled, and no claims have been added.
Claims 1, 3-5, 7, 9, 10, and 13-15 are pending with claims 1 and 10 as independent claims.
This action is made Non-Final.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1, 3-5, 7, and 9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Specifically, claim 1 recites the limitations “a provider device”, “a receiver device”, “a presenter device”, “a detector device”, and “a performer device”. It appears that the term “device” has not been recited and/or defined in the written description. Accordingly, it is not clear, to one skilled in the art, whether the term indicates software per se, hardware per se, or combination of both. Dependent claims 3-5, 7, and 9 are rejected based on their dependency on claim 1.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 3-7, 10, and 12-15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over McCoy et al. (US 8,477,007, pub. 2/12/2009, hereinafter as McCoy) in view of Do et al. (US 2009/0259689, pub. 10/15/2009, hereinafter as Do).

Regarding independent claim 1, McCoy is directed toward automated household appliances, described as a washing machine, dishwasher, range oven and microwave oven (column 1, lines 25-30), where the appliances are connected across a network (column 1, lines 37-40), and where the appliances are equipped with a user interface (column 5, lines 55-60 - this example describes a refrigerator with a user interface). McCoy describes a cooking apparatus, shown as an oven in Figure 6. McCoy describes the cooking apparatus helping a user to cook (column 4, lines 47-63). McCoy discloses a user interface device (column 5, lines 41-55) that provides information to a user and receives a user selection. McCoy discloses the user interface is adapted to provide a menu of dishes for selection by a user and a receiver device adapted to receive the user selection. McCoy recites: “user preference data would be a name like "Maria's Cookie Recipe.", "Sarah's Brownies", or "Williams Beef Stew". The preference data can be stored and an identifier linking the preference data to at least one operational cycle and to at least one combination of operational cycle and an associated appliance. Subsequent to the storage, the user interface 110 can display the user preference data for selection by a user" (column 46, line 56 to column 47, line 3).
With regard to the amendment, which recites “one of a plurality of cooking operations associated with the selected dish” and “steps associated with said corresponding one of the plurality cooking operations, wherein the step-by-step instructions are required to be performed by the user”. McCoy discloses in [col. 45, line 42 to col. 48, line 58] “the user interface 110 can display the user preference data for selection by a user… A user interface 110 can also play a role in the linking of user preference data to the data associated with the combination of operational cycles and appliances so that the user can create or modify operational cycle data, optionally associate the data with at least one appliance, and link the data to user preference data… user preference data would be a name like "Maria's Cookie Recipe.", "Sarah's Brownies", or "Williams Beef Stew"… Appliance performance, as perceived by the user, can be drastically affected by steps the user may take to adequately prepare the article for the cycle of operation, steps the user may take to handle the article during the cycle of operation, and steps the user may take once the cycle of operation is complete… Examples of preparation steps include pre-wash for dishes, pre-treatment for clothes stains, defrosting frozen foods, applying ingredients like spices, oils, or condiments to food, shaking a liquid additive like a turkey baste solution, boiling a pot of water, removing a food item from a package and placing it in a micro-wave sleeve, mixing an egg with the contents of a box, checking inventory of needed ingredients, ordering ingredients, shopping for ingredients pushing certain buttons, making a selection on a user interface, rearranging articles in the appliance, checking the appliance, and the like… Examples of handling steps during a cycle of operation include removing the article from the appliance for stirring, turning, flipping, applying ingredients like spices, oils, or condiments, and the like, adding a consumable or ingredient to the appliance, pushing certain buttons, making a selection on a user interface, rearranging articles in the appliance, closing and opening doors or lids, and the like. Examples of steps to be taken after the cycle of operation is complete include cooling, applying ingredients like spices, oils, frostings or condiments, mixing with other foodstuffs, hanging up, hanging out, ironing, folding, initiating new preparation steps for another cycle of operation of an appliance for the article”. It is clear that dish selection and step-by-step preparation of cooking operations may be performed as indicated above.
With regard to amendment reciting “perform, in response to detection of completion of the step-by-step instructions, the corresponding cooking operation” and “determine, when the last cooking operation has not been performed, a next preparation step associated with a next cooking operation associated with the selected dish”. McCoy discloses in [col. 19, line 33 to col. 20, line 45] “At the end of the set time, the timer is stopped at 406, and the UI is instructed to display " Cooking Lasagna" at 408, while a cooking cycle (broiling) commences at 410. At the end of the cooking cycle (ascertained by temperature), the UI is instructed to display "Cooling down" at 412. At the end of the cooling down period (ascertained by temperature), the UI is instructed to display "Making it crispy" at 414 while the timer starts at 416 and the grill is turned on at 418. At the end of the set time, the timer is stopped at 420, and the grill is turned off at 422. The UI is instructed to display "Your Lasagna is done. Wait for cooling it" at 424. The cool down cycle is ascertained by a preset timer at 426, after which the UI is instructed to display "Your lasagna is done! Enjoy it." at 428 and the cycle terminates.” It is clear that detection of an end of step and to start the next cooking step as indicated at the end of step 406, which the time to cook the Lasagna dish, step 410 starts. 
With regard to “determine a next preparation step associated with a next cooking operation when the last cooking operation has not been performed”. McCoy discloses in [col. 13, lines 5-10 and col. 19, line 33 to col. 20, line 45] “The food preparation operation can comprise, for example, food cleaning, food chopping, food mixing, food heating, food peeling, and food cooling... a frozen food (a consumable) or a package of frozen food (a consumable holder) might have cycle instructions for freezing, defrosting, or preserving cycles in a refrigerator or freezer appliance, and also might have cycle instructions for defrosting, cooking, or warming cycles for a cooking appliance like an oven or microwave… an oven can have several cooking cycles that depend on the type of food being cooked and the cooking process (e.g., defrosting, baking, self-cleaning).” It is clear that the step of preparing a dish such Lasagna precedes the step of cooking the dish. For example, time selection, temperature degree selection, action timer initiated, action timer starts, etc. may be preparation steps before the cooking operation.  
McCoy is directed toward automating home appliances; a clothes washer is shown in Figure 3, a cooking range is shown in Figure 6, and refrigerators, ovens and microwave ovens are shown in Figure 7. McCoy describes each machine having a “cycle of operations". McCoy recites: "information entered into an appliance user interface including cycle selections" (column 6, lines 4-6). McCoy discloses that a "cycle of operation” is cooking (column 4, lines 51-52). McCoy discloses a presenter configured to present information in Figure 7 at reference sign 110, described as a user interface (column 46, line 56). McCoy discloses the information presented includes ingredients to be provided. McCoy recites: “Examples of preparation steps include pre-wash for dishes, pre-treatment for clothes stains, defrosting frozen foods, applying ingredients like spices, oils, or condiments to food, shaking a liquid additive like a turkey baste solution, boiling a pot of water, removing a food item from a package and placing it in a micro-wave sleeve, mixing an egg with the contents of a box, checking inventory of needed ingredients, ordering ingredients, shopping for ingredients pushing certain buttons, making a selection on a user interface, rearranging articles in the appliance, checking the appliance, and the like." (Column 47, line 60 to column 48, line 4). McCoy discloses a preparation to be performed before a cooking operation, described above as “mixing an egg”.
McCoy describes the cycle of operations as "an ordered collection of steps” (column 1, lines 51-52), where the McCoy’s invention directs the appliance to perform an action and transitioning to a next step. McCoy recites: "an ordered collection of steps, actions to be taken by at least one component of the appliance during each step, and conditions under which a current step should transition into a next step in the ordered collection of steps" (column 1, lines 51 -55).
McCoy discloses presenting an indication of completion of each step of the step by step instructions performed in the cooking process in the lasagna cooking example, described as a timer that is set for each of the cooking steps described (column 19, line 40 to column 20, line 31), where the timer is set for a first step (column 19, line 54), the timer expires for the first step (column 19, line 62), the timer is set for a second step (column 20, line 13) and the timer expires for the second step (column 20, line 20). This process is further described in Figure 22, where for each step of the process the interface displays a message indicating the step being performed, shown as “Cooking Lasagna” (reference sign 408), “Cooling Down’’ (reference sign 412) or “Making it Crispy” (reference sign 414). When the displayed message changes, that is an indication of a completion of the step.
McCoy is directed toward automating household appliances, such that human participation is minimized. McCoy fails to explicitly describe an interactive system where a user participates in the step-by-step process related to the appliance. Do is directed toward providing an interactive recipe device - see title. Do discloses step-by-step instructions of a sequence of preparation steps regarding cooking in Figure 9. The loop shown at reference sign 616 indicates the steps are repeatedly performed until the last cooking operation is performed. Do discloses a detector to detect when the preparation step for the cooking operation has been performed; the preparation steps are shown at reference signs 602, 603, 604 and 605; and the detection is shown at reference sign 610, described as “Monitor User’s Actions in Performing Action(s)’’. Do recites: “at step 610, the user's actions are monitored by the sensors to make sure that the user's actions fall within acceptable performance thresholds. A determination is made as to whether the current preparation step of the selected recipe involves control of an automated kitchen appliance (decision 611). If the current preparation step involves controlling a kitchen appliance, then decision 611 branches to "yes" branch 612 whereupon, at step 613, the appliance is controlled (e.g., turning on the oven to "bake" and setting the baking temperature to 350.degree" (paragraph 108). Do discloses using a timer to indicate when the completion of a recipe step in Figure 10 at reference sign 631 and paragraph 55.
McCoy discloses the cooking appliance with an interactive user interface. Do teaches the providing step-by-step execution of food preparation and cooking on a user interface (see Figure 2). Do discloses a recipe data store, and ingredients data store and food preparations instruction data store (see Figure 3).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the smart appliance of McCoy with the recipe preparation device of Do in order to: monitor the user's performance and alert the user when the user is not following the recipe correctly. (Do, background).
McCoy fails to explicitly describe an interactive system detect whether the ingredients have been placed into said cooking apparatus. However, Do, in an analogous art, discloses in ([0106] “the user retrieves the selected ingredient (e.g., from a pantry, cupboard, etc.) and places the ingredient on the surface of the interactive cooking preparation device in the highlighted area. At step 564, the interactive cooking preparation device uses sensors to identify the item (the ingredient) that the user placed in the highlighted area. At step 566, the interactive cooking preparation device compares the ingredient that was retrieved by the user with the requested ingredient. A determination is made as to whether the user retrieved the correct ingredient (decision 568).” EX.: the interactive cooking preparation device detects/identifies ingredient placed on the device)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the smart appliance of McCoy with the recipe preparation device of Do in order to: monitor the user's performance and alert the user when the user is not following the recipe correctly. (Do, background).

Regarding dependent claim 3, McCoy discloses a menu, as described above. McCoy discloses the menu can provide recipe information (column 46, lines 60-64 and also column 53, lines 60-62). Do provides menu information and selection - see Figures 3 and 6.

Regarding dependent claim 4, McCoy discloses a user interface as noted above. McCoy discloses the user interface receives input from a user after a user preparation has been performed. McCoy recites: “Examples of handling steps during a cycle of operation include removing the article from the appliance for stirring, turning, flipping, applying ingredients like spices, oils, or condiments, and the like, adding a consumable or ingredient to the appliance, pushing certain buttons, making a selection on a user interface, rearranging articles in the appliance, closing and opening doors or lids, and the like" (column 48, lines 3-10).

Regarding dependent claim 5, McCoy discloses a microphone and a speech processing module (column 45, lines 58-59), described as “a voice recognition device, a voice generation device, a sound generation and recognition device."

Regarding dependent claim 7, McCoy discloses a user interface with a screen, as described above. McCoy discloses the user interface with sound at column 36, lines 47-50. McCoy discloses a sound producing device (a speaker) described above as a “voice generation device”.

Regarding independent claim 10, the claim is directed toward method for the apparatus of claim 1, and is rejected using the same rationale.

Regarding claims 13 and 14, the claims are directed toward methods for the apparatus of claims 4 and 3, respectively, and are rejected using the same rationale.

Regarding claim 15, McCoy discloses presenting information comprises playing audio (column 5, line 47).

Claim 9 is rejected under 35 U.S.C. 103(a) as being unpatentable over McCoy in view of Do and in further view of Liu (US 8,334,004, filed 11/21/2005).

Regarding independent claim 9, McCoy and Do disclose a cooking apparatus, as described above. McCoy and Do fail to describe a rice cooker. Liu discloses a smart cooking apparatus - see abstract. Liu discloses the automated cooker can be used as a rice cooker at column 9, lines 20. Therefore it would have been obvious to one of ordinary skill in the art, at the time the invention was made to combine the cooker of McCoy and Do with the automated cooker of Liu in order to provide “an intelligent stir-fry cooking method’ (Liu, column 3, lines 22-23).

Response to Arguments
Applicant's arguments filed 7/5/2018 have been fully considered but they are not persuasive.
Argument: applicant argues the limitation “detect whether the ingredients have been placed into said cooking apparatus” and states that the combination of the system of McCoy and Do fail to teach or suggest the limitation.
Response: examiner disagrees. After reviewing McCoy and Do, it appears that Do may be a better reference to teach the limitation in [0106] “the user retrieves the selected ingredient (e.g., from a pantry, cupboard, etc.) and places the ingredient on the surface of the interactive cooking preparation device in the highlighted area. At step 564, the interactive cooking preparation device sensors to identify the item (the ingredient) that the user placed in the highlighted area. At step 566, the interactive cooking preparation device compares the ingredient that was retrieved by the user with the requested ingredient. A determination is made as to whether the user retrieved the correct ingredient (decision 568).” The highlighted area is a part of the interactive cooking preparation device, which may be equivalent to the cooking apparatus.


Conclusion
THIS ACTION IS MADE NONFINAL. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form 892.
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHAMED I NAZAR whose telephone number is (571)270-3174.  The examiner can normally be reached on 10 am to 7 pm Mon-Fri. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/AHAMED I NAZAR/Examiner, Art Unit 2178                                                                                                                                                                                                        06/04/2022                                                                                                                                                                                                        

/SHAHID K KHAN/Examiner, Art Unit 2178